Citation Nr: 1540074	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  05-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for essential hypertension, to include as secondary to his service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968, including in Vietnam from November 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim has subsequently been transferred to the RO in Atlanta, Georgia.

In November 2009, March 2011, January 2012, and August 2012, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In the August 2012 remand, the Board enumerated the issue of entitlement to service connection for an acquired psychiatric disorder for the purpose of having the RO adjudicate it in conjunction with the Veteran's theory of secondary service connection for his essential hypertension.  The RO denied the claim in a May 2014 rating decision, and a notice of disagreement was not filed, so it is not on appeal.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's essential hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected diabetes mellitus or his presumed in-service exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for essential hypertension have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the September 2003 rating decision by a March 2003 letter that informed the Veteran of his duty and the VA's duty for obtaining evidence.  A March 2006 letter, sent prior to the October 2008 supplemental statement of the case, provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, VA and private treatment records, and lay evidence have been obtained.

Additionally, the medical opinions of record for the Veteran's hypertension are adequate.  In the August 2003, September 2008, April 2010, April 2011, February 2012, and April 2014 VA examinations, the examiners used their expertise to draw conclusions from the totality of the evidence.  Cumulatively, their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

This claim was remanded by the Board for additional development in November 2009, March 2011, January 2012, and August 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA requested additional treatment records and lay statements and obtained medical opinions as to his claimed essential hypertension.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested hypertension to a degree of 10 percent within one year from the date of termination of service.

The Veteran contends in his April 2005 substantive appeal that:

I have had hypertension ever since I got out of the service.  I saw a doctor in Michigan shortly after I returned from Vietnam.  The doctor, Dr. Ernest, put me on high blood pressure medications....I feel that my Vietnam service is part[ially] to blame for my high blood pressure.  I feel that the stress and fear of being in combat caused by high blood pressure.  The evidence clearly proves that I have been treated for this condition since being discharged from [service] in 1968.

The Veteran's representative asserts in a February 2011 statement that although his hypertension predated his service-connected diabetes mellitus, VA should consider whether his diabetes mellitus has aggravated his hypertension.

In an October 2011 letter, the Veteran attributes his hypertension to stress from "horrible nightmares" from his experiences in Vietnam, including coming under fire and taking casualties, nearly getting killed "when a soldier went berserk and shot up the mess hall," and learning of the death of his uncle with whom he joined the service.

In a November 2011 letter, the Veteran's representative asserts that his hypertension may be secondary to his service-connected diabetes mellitus, or due to his exposure to herbicides in Vietnam.

The most probative evidence shows that the Veteran's hypertension did not begin in service or within one year of separation therefrom.  Specifically, his service treatment records include no complaints, diagnosis, or treatment of hypertension.  Additionally, a clinician found that the Veteran's heart and vascular system were normal in his August 1968 Report of Medical Examination at separation from service, and his blood pressure at that Examination was 120/80 (systolic / diastolic).  The Board finds that this contemporaneous evidence outweighs the Veteran's April 2005 statement to the effect that he has been treated for hypertension since being discharged from service in 1968, or shortly after he returned from Vietnam (to the extent that this is construed to mean within one year of separation from service).  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Consequently, the Board finds that the April 2005 statement lacks credibility.

Moreover, at his August 2003 VA examination, the Veteran stated that his hypertension was diagnosed about 15-20 years ago-i.e., between 1983 and 1988, more than a decade after his separation from service.  Further, at his April 2010 VA examination, the Veteran reported that his hypertension had its onset in the 1970's, and that he could not recall being treated for hypertension in service.  Although the Board recognizes that the Veteran later asserted-including at his April 2011 VA examination-that he was initially diagnosed with hypertension in 1969, the Board finds that this statement lacks credibility because it is outweighed by both his previous contradictory statements to VA examiners and by the evidence of record, which reveals an initial diagnosis of hypertension in 1986.

The most probative evidence also shows that the Veteran's hypertension does not result from his service, including the presumed herbicide exposure therein.  Specifically, the April 2011 VA examiner opined that:

There is no evidence to support a diagnosis of hypertension during military service.  There was one reading on induction physical in 7/31/64 with mild elevation of diastolic blood pressure, but readings taken later, including on the discharge physical in 1968, were normotensive.  The [Veteran] reports that his hypertension was diagnosed in 1969, but he does not have any of those records available.  The [Veteran's] family history for essential hypertension is reported to be very strong, to include his mother, father, and all siblings....In addition, the [Veteran] had treatment for obesity with weight [greater than] 300 lbs after leaving active military service....Given his family history risk, and the lack of evidence of hypertension while on active duty, it is not at least as likely as not that the [Veteran's] hypertension is the result of his active military service.

Likewise, the February 2012 VA examiner opined that it is less likely than not that the Veteran's claimed hypertension was incurred in or caused by a claimed in-service injury, event, or illness because he "did not have evidence of three measured elevated or abnormal blood pressure [readings] in the service [or] within a year of separation."  The February 2012 VA examiner also acknowledged the abnormal diastolic blood pressure reading on the July 1964 pre-induction examination, and explained that "If the [Veteran] had sustained untreated hypertension for four years [of service], his blood pressure should have remained elevated" at his separation examination, which it did not.  The February 2012 VA examiner concluded that the Veteran's hypertension is attributable to non-service "risk factors that predisposed him to hypertension like his age, obesity prior to his bariatric surgery in 2002, [and his] family history which is remarkable for hypertension."

The most probative evidence also shows that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus.  38 C.F.R. § 3.310.  Specifically, the April 2011 VA examiner opined that:

[I]t is not at least as likely as not that the [Veteran's] hypertension is caused by, aggravated by or permanently worsened by his diabetes....While hypertension and diabetes are known to have a comorbid relationship, the [Veteran's] diabetes was brought into remission with weight loss, while the hypertension continues to require treatment.  There is no current literature to support a relationship between worsening/aggravation of hypertension and controlled diabetes.  The [Veteran's] hypertension has remained unchanged, without secondary clinical symptoms for a number of years.

With respect to the Veteran's assertion that his hypertension is secondary to his psychiatric disability, the Board observes that he is not in receipt of service connection for a psychiatric disability, and, as such, secondary service connection on that basis is not available.  38 C.F.R. § 3.310.  With respect to the assertion that the Veteran's in-service stressors caused the Veteran's hypertension to manifest during service, the Board finds that the absence of complaints, diagnosis, or treatment of hypertension during service, and the clinician's findings that the Veteran's heart and vascular system were normal in his August 1968 Report of Medical Examination at separation from service, warrant greater probative weight than the Veteran's October 2011 lay statement attributing his hypertension to in-service stressors.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Moreover, as the February 2012 VA examiner opined, "In response to [his] lay statement regarding stress causing him hypertension, high levels of stress can lead to a temporary increase in blood pressure but will not sustain over time to meet criteria [for hypertension]."  Thus, service connection on that basis is likewise unwarranted.

The Board finds that the Veteran's opinions linking his hypertension to service and to his service-connected diabetes mellitus warrant less probative weight than the aforementioned VA examiners' opinions.  Indeed, hypertension is complex in nature, and providing an etiology for that disease is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the VA examiners' opinions warrant greater probative weight because they cited the Veteran's specific blood pressure results and considered current medical literature and other relevant factors-such age, obesity, and family history-in reaching the conclusion that his hypertension is less likely than not related to service or to his service-connected diabetes mellitus.

The Board finds that the VA examiners' opinions are the most probative of record.  Those opinions constitute competent medical evidence because those clinicians are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that their etiological opinions are credible based on their internal consistency and their duty to provide truthful opinions.  The Board further finds that their opinions are most probative because they considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's hypertension is unrelated to service, or to his service-connected diabetes mellitus.  38 C.F.R. § 3.303.

Finally, the Board acknowledges the June 2012 statement from the Veteran's private physician, Dr. Harvey, stating that the Veteran "has hypertension and is treated with medication.  Herbicidal exposure may have caused elevated blood pressure."  Where, as here, a medical opinion is equivocal in nature or expressed in speculative language, it does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

In sum, the Board finds that the most probative evidence fails to link the Veteran's hypertension to service or to his service-connected diabetes mellitus.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for essential hypertension is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


